DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
All 35 USC 112 rejections have been overcome. 
The reason for a third Non-Final office action is that the prior art Benoit-Gonin cited second frangible connection (4a) was made to break via prior art Sung, but it was found that doing so would break the invention of Benoit-Gonin by no longer being able to hinge and hold the closure open. Therefore, as detailed in the rejection analysis below, (4a) is no longer a frangible connection, instead modifying a different connection to be frangible and break without destroying the referenced inventions.

Applicant's arguments filed 11/3/2022 in response to Office Actions 7/27/2022 have been fully considered but they are not persuasive for the following reasons:
Regarding claim 1, 
Applicant argues that prior art Benoit-Gonin connection 4a as the second frangible connection does not form tab 21 (page 10, para 3). This is now moot since 4a is no longer used, see above reason (i.e. #3). 
In addition, the argument does not match the claim. The second frangible connection is not claimed to form the tab, as evidenced in claim 1, para 2, line fifth from last, “the second frangible connection defining an area that is adapted to form a tab”. Examiner points out that whether “adapted to” is interpreted as “configured to” or broader, the “area” forms a tab, not the connection. 
Alternatively, if the Applicant means some form of direct contact by the connection forms or shapes the tab, direct connection 22 of Benoit-Gonin was and is cited as part of forming the tab. Please see the rejection analysis below for details.

Applicant argues prior art Benoit-Gonin connection 4a as the second frangible connection is not frangible (page 10, para 4). Both this and the subsequent argument towards Sung (page 11, para 2) are now moot since 4a is no longer used, see above reason (i.e. #3).

Regarding claim 18, 
Applicant states that it is not clear how Benoit-Gonin meets the angle range claim “from about 280 degrees to about 330 degrees” (page 11, last para). Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Applicant argues that, even though secondary reference Osamu tab 46 passes over the bead 68 to create sound, primary reference Benoit-Gonin tab 21 does not pass over collar 10 (i.e. bead), and therefore has nothing to read onto (page 12, last para). Examiner disagrees, pointing out that said collar and said bead each have the claimed “step” (claim 18, page 5, para 4, line 1) that is passed over (i.e. Benoit-Gonin Figures 2 to 4 to 8 shows 21 passed over step of 10 from closed to flipped open; Osamu Figures 2 to 7 to 8 shows 46 passed over step of 68 from closed to flipped open), as was and is detailed in the rejection analysis below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 14-17, 29, 31 and 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat 6474491 issued to Benoit-Gonin et al. (hereinafter “Benoit-Gonin”) in view of WO 2019031779 issued to Sung (hereinafter “Sung”).
Regarding claim 1, Benoit-Gonin teaches a package (Fig 2, capping device 1 packaging mineral water - col 1, line 56; made of polymeric polyolefin polyethylene - col 3, lines 24-27 (or polypropylene - col 2, lines 29-30)) comprising: 
a container (Fig 2, container 2) having a neck portion (Fig 2, neck 2a) defining an opening (Fig 3 shows cited container neck having an opening upon opening in Figure 8), 
the container having an external thread formation (Fig 8, helical external screw threads) on the neck portion and a circumferential bead (Fig 8, protruding collar 10), 
the circumferential bead being located further from the opening than the external thread formation (Figure 8 shows cited bead further from the opening than cited thread); and 
a closure (Fig 2, cap 6) being configured for fitment to the neck portion of the container for closing the opening (Fig 2 shows fitment for closing - col 3, lines 8-9), 
the closure comprising a first closure portion (Fig 2, cited cap 6 with 6a) and a second closure portion (Fig 2, ring 3 with 5, 21, 4b), the first closure portion including a polymeric top wall portion (Fig 2, top wall of cap 6, claim 4, polypropylene), a polymeric annular skirt portion (Fig 2, annular skirt 6a which depends from cited top wall), 
a first frangible connection (Fig 2, breakable bridges 15 is two segments left and right) and a second connection (see examiner annotated Benoit-Gonin Figures 2 and 4, hereinafter “EAFB24”), 
the polymeric annular skirt portion depending from the polymeric top wall portion (said skirt portion depends from said top wall portion), 
the annular skirt portion including an internal thread formation (Fig 3, helical ribs thread 20 is for mating engagement) for mating engagement with the external thread formation of the container,  
the first frangible connection extending around the circumference of the closure (Fig 1 shows 15 extends around the circumference to the other bridge 15 (i.e. around the back side from the viewer perspective of Fig 2)), 
the first frangible connection having a first end (15 on a left outside of 21) and a second end (15 on a right outside of 21), the first end and the second end being spaced apart (cited ends are spaced apart across 21), 
the second connection being spaced (EAFB24 shows spaced) from the first frangible connection, 
at least a portion of the second connection being located further from the top wall portion than a portion of the first frangible connection (EAFB24 shows spaced further away from cited top wall of cap 6, than where Fig 2 shows a portion of 15), 
the second connection defining an area (Fig 2, a directly adjacent area of 21, 22, 17 near the tab) that is adapted to form a tab (Fig 2, tab 21), the area adapted to form the tab being between (Fig 4, cited area falls between the first and second end of bridges 15) the first and second ends of the first frangible connection in an unopened position, 
the second closure portion including a polymeric tamper-evident band (Fig 2, ring 3 necessarily shows tamper after 15 breaks) depending from and being partially detachably connected to (when 15 breaks, 3 is partially detached from skirt 6a) the polymeric annular skirt portion by the first frangible connection, 
wherein the closure is adapted to be opened by twisting (Fig 8 thread necessarily means twisting from closed to open) and then flipping the first closure portion from the second closure portion via the exposed tab (“flip-top” cap, meaning bi-stable - col 2, para 3), wherein the closure is adapted to be locked (“perfectly keep in tilted position” - col 2, para 3) via the tab during the flipping of the first closure portion from the second closure portion (means of holding tilt, is cited tab 21, closely supported against cited bead 10 - col 2, lines 20-21),


    PNG
    media_image1.png
    1158
    913
    media_image1.png
    Greyscale


But does not explicitly teach that the second connection is frangible and breaks.
Sung, however, teaches a similar hinged tethered cap, wherein
a closure (Fig 5, 40) is adapted to be opened by twisting so as to break (page 6, twisted open; page 2, third to last para, broken bridges 20) first (Fig 6, bridge 20 upper) and second (Fig 6, bridge 20 lower) frangible connections and expose a tab (Fig 7, protrusion 50). 

The purpose of a second frangible connection breaking along with the first frangible connection is to confirm whether or not the container has been opened (page 2, second to last para). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second connection of Benoit-Gonin with a frangible connection as taught by Sung in order to advantageously alert a consumer that the container has been opened, thus allowing them to make an informed decision whether or not to drink the beverage within, and beneficially deterring would be pilferers because their damage would be visible before the consumer would drink the beverage.

but Benoit-Gonin/Sung does not explicitly teach a specific angular range of extension for the first frangible connection.
However, it would have been obvious to a person of ordinary skill in the art having the teachings of Benoit-Gonin and Sung before them at the time the application was filed, to further modify the angle range to cover an entirety of the claimed range of 280 degrees to 330 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art (i.e. an angular circumference traveled by the first frangible connection), discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05 (II-A)  In re Aller, 105 USPQ 233.  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation.

Regarding claim 3, Benoit-Gonin further teaches the circumferential bead (Fig 8, protruding collar 10) is continuous (circumference of 10 is shown continuous).

Regarding claim 5, Benoit-Gonin already teaches the tab is configured to lock against the circumferential bead (means of holding tilt, is cited tab 21, closely supported against cited bead 10 - col 2, lines 20-21).

Regarding claim 6, Benoit-Gonin further teaches a depth (Fig 3, a depth horizontally from the viewer perspective, a measurement scale in millimeters given by “easy to handle as regards opening and closing the container” – col 5, line 6 – necessarily means by a human hand) of the circumferential bead (Fig 3, 10) 
is smaller than (a bead depth that is smaller than a thread depth)
a depth (Fig 3, a depth horizontally from the viewer perspective) of the external thread formation (Fig 3, 11). 

Regarding claim 14, Benoit-Gonin further teaches the first closure portion (Fig 2, cited cap 6 with 6a) further includes a polymeric continuous plug seal (see examiner annotated Benoit-Gonin Figure 3, seal is necessarily formed from cross-sectional overlap of polymeric material, continuous circumferentially plugging container opening) depending from the polymeric top wall portion and an outer seal (see examiner annotated Benoit-Gonin Figure 3, seal is necessarily formed from cross-sectional overlap of polymeric material, outside of container opening inner wall) depending from the polymeric top wall portion (Fig 2, top wall of cap 6). 


    PNG
    media_image2.png
    443
    407
    media_image2.png
    Greyscale


Regarding claim 15, Benoit-Gonin already teaches the closure (Fig 2, 1) comprises at least one polyolefin (col 3, lines 24-27 – polyethylene; is a polyolefin).

Regarding claim 16, Benoit-Gonin/Sung already includes all limitations, including an area (Benoit-Gonin, Fig 2, area of 5 is between) between the first frangible connection (Benoit-Gonin, Fig 2, 15) and the second (EAFB24 second connection) frangible connection (Sung, Fig 6, bridge 20 lower) forms hinged areas (Benoit-Gonin, Fig 2, hinges 5) to assist in moving and locking the tab. See details in the parent claim rejection above, including the motivation for a person of ordinary skill in the art to modify.

Regarding claim 17, Benoit-Gonin/Sung already includes all limitations, including the entire second (EAFB24 second connection) frangible connection (Sung, Fig 6, bridge 20 lower) is located further from the top wall portion than the first frangible connection (Benoit-Gonin, EAFB24 shows entire second connection spaced further away from cited top wall of cap 6, than where Fig 2 shows a portion of 15). See details in the parent claim rejection above, including the motivation for a person of ordinary skill in the art to modify.

Regarding claim 29, Benoit-Gonin teaches a package (Fig 2, capping device 1 packaging mineral water - col 1, line 56; made of polymeric polyolefin polyethylene - col 3, lines 24-27 (or polypropylene - col 2, lines 29-30)) comprising: 
a container (Fig 2, container 2) having a neck portion (Fig 2, neck 2a) defining an opening (Fig 3 shows cited container neck having an opening upon opening in Figure 8), 
the container having an external thread formation (Fig 8, helical external screw threads) on the neck portion and a circumferential bead (Fig 8, protruding collar 10), 
the circumferential bead being located further from the opening than the external thread formation (Figure 8 shows cited bead further from the opening than cited thread), the circumferential bead having an upper surface and a lower surface in which the upper surface is located closer to the opening (cited bead has a lower and upper surface wherein the upper surface is closer to the opening than the lower surface); and 
a closure (Fig 2, cap 6) being configured for fitment to the neck portion of the container for closing the opening (Fig 2 shows fitment for closing - col 3, lines 8-9), 
the closure comprising a first closure portion (Fig 2, cited cap 6 with 6a) and a second closure portion (Fig 2, ring 3 with 5, 21, 4b), the first closure portion including a polymeric top wall portion (Fig 2, top wall of cap 6), a polymeric annular skirt portion (Fig 2, annular skirt 6a which depends from cited top wall), 
a first frangible connection (Fig 2, breakable bridges 15 is two segments left and right) and a second connection (EAFB24), the polymeric annular skirt portion depending from the polymeric top wall portion, 
the annular skirt portion including an internal thread formation (Fig 3, helical ribs thread 20 is for mating engagement) for mating engagement with the external thread formation of the container,  
the first frangible connection extending around the circumference of the closure (Fig 1 shows 15 extends around the circumference to the other bridge 15 (i.e. around the back side from the viewer perspective of Fig 2)), 
the first frangible connection having a first end (15 on a left outside of 21) and a second end (15 on a right outside of 21), the first end and the second end being spaced apart (cited ends are spaced apart across 21), 
the second connection being spaced (EAFB24 shows spaced) from the first frangible connection, 
at least a portion of the second connection being located further from the top wall portion than a portion of the first frangible connection (EAFB24 shows spaced further away from cited top wall of cap 6, than where Fig 2 shows a portion of 15), 
the second connection defining an area (Fig 2, a directly adjacent area of 21, 22, 17 near the tab) that is adapted to form a tab (Fig 2, tab 21), the area adapted to form the tab being between (Fig 4, cited area falls between the first and second end of bridges 15) the first and second ends of the first frangible connection in an unopened position, 
the second closure portion including a polymeric tamper-evident band (Fig 2, ring 3 necessarily shows tamper after 15 breaks) depending from and being partially detachably connected to (when 15 breaks, 3 is partially detached from skirt 6a) the polymeric annular skirt portion by the first frangible connection, 
wherein the closure is adapted to be opened by twisting (Fig 8 thread necessarily means twisting from closed to open) and then flipping the first closure portion from the second closure portion via the exposed tab (“flip-top” cap, meaning bi-stable - col 2, para 3), wherein the closure is adapted to be locked (“perfectly keep in tilted position” - col 2, para 3) via the tab during the flipping of the first closure portion from the second closure portion (means of holding tilt, is cited tab 21, closely supported against cited bead 10 - col 2, lines 20-21),
the tab configured to lock on the lower surface of the circumferential bead (Fig 8 shows 21 locked on the lower surface of the bead).

But does not explicitly teach that the second connection is frangible and breaks.
Sung, however, teaches a similar hinged tethered cap, wherein
a closure (Fig 5, 40) is adapted to be opened by twisting so as to break (page 6, twisted open; page 2, third to last para, broken bridges 20) first (Fig 6, bridge 20 upper) and second (Fig 6, bridge 20 lower) frangible connections and expose a tab (Fig 7, protrusion 50). 

(wherein Sung further teaches 
Fig 6, bridge 20 lower, having a first and second section, wherein the first section has two horizontal segments above groove 48/49, and the section has three segments of groove 48/49 form a U-shape)

The purpose of a second frangible connection breaking along with the first frangible connection is to confirm whether or not the container has been opened (page 2, second to last para). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second connection of Benoit-Gonin with a frangible connection as taught by Sung in order to advantageously alert a consumer that the container has been opened, thus allowing them to make an informed decision whether or not to drink the beverage within, and beneficially deterring would be pilferers because their damage would be visible before the consumer would drink the beverage.

but Benoit-Gonin/Sung does not explicitly teach a specific angular range of extension for the first frangible connection.
However, it would have been obvious to a person of ordinary skill in the art having the teachings of Benoit-Gonin and Sung before them at the time the application was filed, to further modify the angle range to cover an entirety of the claimed range of 280 degrees to 330 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art (i.e. an angular circumference traveled by the first frangible connection), discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05 (II-A)  In re Aller, 105 USPQ 233.  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation.

Regarding claim 31, Benoit-Gonin further teaches a depth (Fig 3, a depth horizontally from the viewer perspective, a measurement scale in millimeters given by “easy to handle as regards opening and closing the container” – col 5, line 6 – necessarily means by a human hand) of the circumferential bead (Fig 3, 10) 
is smaller than (a bead depth that is smaller than a thread depth)
a depth (Fig 3, a depth horizontally from the viewer perspective) of the external thread formation (Fig 3, 11). 

Regarding claim 34, Benoit-Gonin/Sung already includes all limitations, including an area (Benoit-Gonin, Fig 2, area of 5 is between) between the first frangible connection (Benoit-Gonin, Fig 2, 15) and the second (EAFB24 second connection) frangible connection (Sung, Fig 6, bridge 20 lower) forms hinged areas (Benoit-Gonin, Fig 2, hinges 5) to assist in moving and locking the tab. See details in the parent claim rejection above, including the motivation for a person of ordinary skill in the art to modify.

Regarding claim 35, Benoit-Gonin/Sung already includes all limitations, including the entire second (EAFB24 second connection) frangible connection (Sung, Fig 6, bridge 20 lower) is located further from the top wall portion than the first frangible connection (Benoit-Gonin, EAFB24 shows entire second connection spaced further away from cited top wall of cap 6, than where Fig 2 shows a portion of 15). See details in the parent claim rejection above, including the motivation for a person of ordinary skill in the art to modify.

Regarding claim 36, Benoit-Gonin/Sung already includes all limitations, including the second (EAFB24 second connection) frangible connection (Sung, Fig 6, bridge 20 lower, having a first and second section) includes a first section and a second section, the first section has a plurality of segments (Sung, Fig 6, first section has two horizontal segments above groove 48/49), the second section has a plurality of segments that form a general U-shape (Sung, Fig 6, second section has three segments of groove 48/49 form a U-shape). See details in the parent claim rejection above, including the motivation for a person of ordinary skill in the art to modify.

Regarding claim 37, Benoit-Gonin/Sung already includes all limitations, including the second frangible connection (Sung, Fig 6, bridge 20 lower) extends around the circumference of the closure (examiner notes no disclosed definition for “about”; EAFB24),

but Benoit-Gonin/Sung does not explicitly teach a specific angular range of extension for the second frangible connection.
However, it would have been obvious to a person of ordinary skill in the art having the teachings of Benoit-Gonin and Sung before them at the time the application was filed, to further modify the angle range to cover an entirety of the claimed range of about 120 to about 180 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art (i.e. an angular circumference traveled by the second frangible connection), discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05 (II-A)  In re Aller, 105 USPQ 233.  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation.

Claims 2, 4, 7-13, 18-28, 30 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Benoit-Gonin in view of Sung in further view of EP 2308772 issued to Osamu et al. (hereinafter “Osamu”).
Regarding claims 2 and 30 (similar limitation, different dependency), Benoit-Gonin further teaches the circumferential bead (Fig 8, protruding collar 10) includes a step (Fig 5 shows cited bead 10 has a step), 

But does not explicitly teach that the step produces a sound during flipping.
Osamu, however teaches a circumferential bead (Fig 8, engaging jaw portion 68 is circumferential) with a step (Fig 8, a portion of 68 forms a step that engages 46) assisting in producing an audible sound during the flipping ([0031] “a sound is produced by the elastic deformation and elastic restoration of the protruding piece 46, making it possible to confirm aurally that the protruding piece 46 has passed over the engaging jaw portion 68”; ‘passed over’ meaning flipped to open position in Figure 8) of a first closure portion from a second closure portion (Fig 8, tamper-evident bottom portion 6). 

The purpose of a sound made during flipping is to aurally confirm pass over to the open state of the flipped open cap ([0031]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the step of Benoit-Gonin to assist in producing a sound by the tab protrusion as taught by Osamu in order to advantageously allow the user to know the container is open when they have their eyes closed, are in a room with the lights off and doors closed, or out camping on a moonless cloudy night. This benefit extends to blind or nearly blind users as well. Further, the tonal quality of the sound provides a unique distinction for the brand, the differentiation providing increased company awareness, therefore increasing sales.

Regarding claim 4, Benoit-Gonin does not explicitly teach that the circumferential bead (Fig 4, 10) is discontinuous,
Osamu, however, teaches a circumferential bead (Fig 8, 68) surface portion is discontinuous (Fig 8, 38 creates discontinuity). 

The purpose of a discontinuous bead is to support the cap under load (Fig 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bead of Benoit-Gonin to be discontinuous as taught by Osamu in order to advantageously offload loaded pressure from the cap to the band and into the solid container structure underlying, during use or accidental drop of the container, thereby protecting the frangible connections and hinges from breaking. Thus, beneficially avoiding a false positive of tampering of the device, increasing chances of consumer consumption and enjoyment. Structural reliability in different drop situations would advantageously increase company reputation. Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation.

Regarding claim 18, Benoit-Gonin teaches a package (Fig 2, capping device 1 packaging mineral water - col 1, line 56; made of polymeric polyolefin polyethylene - col 3, lines 24-27 (or polypropylene - col 2, lines 29-30)) comprising: 
a container (Fig 2, container 2) having a neck portion (Fig 2, neck 2a) defining an opening (Fig 3 shows cited container neck having an opening upon opening in Figure 8), 
the container having an external thread formation (Fig 8, helical external screw threads) on the neck portion and a circumferential bead (Fig 8, protruding collar 10), 
the circumferential bead being located further from the opening than the external thread formation (Figure 8 shows cited bead further from the opening than cited thread); and 
a closure (Fig 2, cap 6) being configured for fitment to the neck portion of the container for closing the opening (Fig 2 shows fitment for closing - col 3, lines 8-9), 
the closure comprising a first closure portion (Fig 2, cited cap 6 with 6a) and a second closure portion (Fig 2, ring 3 with 5, 21, 4b), the first closure portion including a polymeric top wall portion (Fig 2, top wall of cap 6), a polymeric annular skirt portion (Fig 2, annular skirt 6a which depends from cited top wall), 
a first frangible connection (Fig 2, breakable bridges 15 is two segments left and right) and a second connection (EAFB24), 
the first frangible connection extending around the circumference of the closure (Fig 1 shows 15 extends around the circumference to the other bridge 15 (i.e. around the back side from the viewer perspective of Fig 2)), 
the polymeric annular skirt portion depending from the polymeric top wall portion (said skirt portion depends from said top wall portion), 
the annular skirt portion including an internal thread formation (Fig 3, helical ribs thread 20 is for mating engagement) for mating engagement with the external thread formation of the container, 
the second closure portion including a polymeric tamper-evident band (Fig 2, ring 3 necessarily shows tamper after 15 breaks) depending from and being partially detachably connected to (when 15 breaks, 3 is partially detached to skirt 6a) the polymeric annular skirt portion by the first frangible connection, 
wherein the closure is adapted to be opened by flipping the first closure portion from the second closure portion (“flip-top” cap, meaning bi-stable - col 2, para 3), 
wherein the closure is adapted to be locked during the flipping of the first closure portion from the second closure portion (“perfectly keep in tilted position” - col 2, para 3), 
wherein the circumferential bead (Fig 8, protruding collar 10) includes a step (Fig 5 shows cited bead 10 has a step),  
wherein the first closure portion is configured to rotate to an angle when being moved from a closed position to an open position (cited first closure 6 with 6a is configured to rotate to an angle from the position in Fig 4 to Fig 8), 

(wherein Benoit-Gonin further teaches 
Fig 2, tongue 21 becomes exposed after breaking first and second bridge 15;
EAFB24, a portion of the second connection is 4a, and 4a acts as a hinge when the first closure portion is flipped, after which, Fig 8, 4a acts as a lock (i.e. col 3, lines 60-64, 4a fold, which is a deformation lock), wherein EAFB24, after the second connection is separated and 15 is broken, Fig 2, areas of 16 in between first and second connections form hinged arms 16)

But does not explicitly teach that the second connection is frangible and breaks.
Sung, however, teaches a similar hinged tethered cap, wherein
a closure (Fig 5, 40) is adapted to be opened by twisting so as to break (page 6, twisted open; page 2, third to last para, broken bridges 20) first (Fig 6, bridge 20 upper) and second (Fig 6, bridge 20 lower) frangible connections and expose a tab (Fig 7, protrusion 50). 

The purpose of a second frangible connection breaking along with the first frangible connection is to confirm whether or not the container has been opened (page 2, second to last para). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second connection of Benoit-Gonin with a frangible connection nearby as taught by Sung in order to advantageously alert a consumer that the container has been opened, thus allowing them to make an informed decision whether or not to drink the beverage within, and beneficially deterring would be pilferers because their damage would be visible before the consumer would drink the beverage.

but Benoit-Gonin/Sung does not explicitly teach a specific angular range of extension for the first frangible connection.
However, it would have been obvious to a person of ordinary skill in the art having the teachings of Benoit-Gonin and Sung before them at the time the application was filed, to further modify the angle range to cover an entirety of the claimed range of 280 degrees to 330 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art (i.e. an angular circumference traveled by the first frangible connection), discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05 (II-A)  In re Aller, 105 USPQ 233.  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation.

But Benoit-Gonin/Sung does not explicitly teach that the step produces a sound during flipping.
Osamu, however teaches a circumferential bead (Fig 8, engaging jaw portion 68 is circumferential) with a step (Fig 8, a portion of 68 forms a step that engages 46) assisting in producing an audible sound during the flipping ([0031] “a sound is produced by the elastic deformation and elastic restoration of the protruding piece 46, making it possible to confirm aurally that the protruding piece 46 has passed over the engaging jaw portion 68”; ‘passed over’ meaning flipped to open position in Figure 8) of a first closure portion from a second closure portion (Fig 8, tamper-evident bottom portion 6). 

The purpose of a sound made during flipping is to aurally confirm pass over to the open state of the flipped open cap ([0031]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the step of Benoit-Gonin to assist in producing a sound by the tab protrusion as taught by Osamu in order to advantageously allow the user to know the container is open when they have their eyes closed, are in a room with the lights off and doors closed, or out camping on a moonless cloudy night. This benefit extends to blind or nearly blind users as well. Further, the tonal quality of the sound provides a unique distinction for the brand, the differentiation providing increased company awareness, therefore increasing sales.

Wherein Benoit-Gonin/Sung/Osamu does not explicitly teach a specific angle of rotation for the first closure.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to find an ideal angle of at least about 155 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation.

Regarding claim 19, Benoit-Gonin/Sung already includes all limitations, including the first (Benoit-Gonin, Fig 2, 15) and second (EAFB24 second connection) frangible connections (Sung, Fig 6, bridge 20 lower) are spaced so as to form a tab (Benoit-Gonin, Fig 2, tongue 21), 
wherein the closure (Benoit-Gonin, Fig 2, 1) is adapted to be opened by flipping the first closure portion from the second closure portion via the exposed tab (Benoit-Gonin, Fig 4, cited tab 21 becomes exposed after breaking first and second bridge 15) and 
wherein the closure is adapted to be locked during the flipping of the first closure portion from the second closure portion (examiner notes this limitation is mirrored from parent claim 18, and is already taught, therefore not further limiting). See details in the parent claim rejection above, including the motivation for a person of ordinary skill in the art to modify.

Regarding claim 20, Benoit-Gonin further teaches the circumferential bead (Fig 8, protruding collar 10) is continuous (circumference of 10 is continuous).

Regarding claim 26, Benoit-Gonin/Sung already includes all limitations, including a portion of the second (EAFB24, a portion of the second connection is 4a) frangible connection (Sung, Fig 6, bridge 20 lower) acts as a hinge when the first closure portion is flipped (EAFB24, 4a acts as a hinge when the first closure portion is flipped) and then acts as a lock when the first closure portion has been flipped (Fig 8, 4a acts as a lock (i.e. col 3, lines 60-64, 4a fold, which is a deformation lock)); and 
wherein areas formed between the first frangible connection and the second frangible connection form hinged arms (Fig 2, areas of 16 in between first and second connections form hinged arms 16) after the first and second frangible connections are broken (EAFB24, after the second connection is separated and 15 is broken). See details in the parent claim rejection above, including the motivation for a person of ordinary skill in the art to modify.

Regarding claim 27, Benoit-Gonin further teaches the hinged arms (Fig 2, 16) keep the first closure portion (Fig 2, cited cap 6 with 6a) and the second closure portion (Fig 2, ring 3 with 5, 21, 4b) together (Fig 8 shows first and second closure kept together via cited arms).

Regarding claim 28, Benoit-Gonin further teaches the hinged arms (Fig 2, 16) assist in flipping (Fig 8 tilting (“flipping”) is obtained by webs 16 – col 4, lines 13-16) the first closure portion (Fig 2, cited cap 6 with 6a) with respect to (with respect to) the second closure portion (Fig 2, ring 3 with 5, 21, 4b).

Regarding claims 7, 21 and 32 (similar limitation, different dependency), Benoit-Gonin further teaches a depth (Fig 3, a depth horizontally from the viewer perspective, a measurement scale in millimeters given by “easy to handle as regards opening and closing the container” – col 5, line 6 – necessarily means by a human hand) 
of the circumferential bead (Fig 3, 10) and 
a depth (Fig 3, a depth horizontally from the viewer perspective) of the external thread formation (Fig 3, 11),

but does not explicitly teach a specific depth range for either the bead or external thread.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make a circumferential bead depth from about 0.2 to 0.6 mm and an external thread depth from about 1.2 to about 2.0 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation range, including the term “about” in this and proceeding claims.

Regarding claims 8 and 22 (similar limitation, different dependency), Benoit-Gonin further teaches a ratio of a depth (Fig 3, a depth horizontally from the viewer perspective) of the external thread formation (Fig 3, 11) to a depth (Fig 3, a depth horizontally from the viewer perspective, a measurement scale in millimeters given by “easy to handle as regards opening and closing the container” – col 5, line 6 – necessarily means by a human hand) of the circumferential bead (Fig 3, 10),

but does not explicitly teach a specific ratio range between the bead and external thread.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make a ratio from about 2 to about 8, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation.

Regarding claims 9, 23 and 33 (similar limitation, different dependency), Benoit-Gonin further teaches a ratio of the depth (Fig 3, a depth horizontally from the viewer perspective) of the external thread formation (Fig 3, 11) to the depth (Fig 3, a depth horizontally from the viewer perspective, a measurement scale in millimeters given by “easy to handle as regards opening and closing the container” – col 5, line 6 – necessarily means by a human hand) of the circumferential bead (Fig 3, 10),

but does not explicitly teach a specific ratio range between the bead and external thread.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make a ratio from about 3 to about 5, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation.

Regarding claim 10, Benoit-Gonin further teaches the first closure portion (Fig 2, cited cap 6 with 6a) is configured to rotate to an angle when being moved from a closed position to an open position until being locked (cited first closure 6 with 6a is configured to rotate to an angle from the position in Fig 4 to Fig 8), 

But does not explicitly teach a range of angle of rotation for the first closure.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to find an ideal angle range from about 145 degrees to about 170 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation.

Regarding claim 11, Benoit-Gonin further teaches the first closure portion (Fig 2, cited cap 6 with 6a) is configured to rotate to angle when being moved from a closed position to an open position until being locked (cited first closure 6 with 6a is configured to rotate to an angle from the position in Fig 4 to Fig 8), 

But does not explicitly teach a range of angle of rotation for the first closure.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to find an ideal angle range from about 155 degrees to about 170 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation.

Regarding claims 12 and 24 (similar limitation, different dependency), Benoit-Gonin further teaches first closure portion (Fig 2, cited cap 6 with 6a) is configured to rotate to an angle when being moved from a closed position to an open position until being locked (cited first closure 6 with 6a is configured to rotate to an angle from the position in Fig 4 to Fig 8), 

But does not explicitly teach a specific angle of rotation for the first closure.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to find an ideal angle of at least 160 degrees, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation.

Regarding claims 13 and 25 (similar limitation, different dependency), Benoit-Gonin further teaches the first closure portion (Fig 2, cited cap 6 with 6a) is configured to rotate to an angle when being moved from a closed position to an open position until being locked (cited first closure 6 with 6a is configured to rotate to an angle from the position in Fig 4 to Fig 8), 

But does not explicitly teach a specific angle of rotation for the first closure.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to find an ideal angle of at least 165 degrees, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation.

Examiner Note: A second rejection has been included below in order to keep the response to arguments above, and accommodate another similar reference.

Claims 1, 3, 5-17, 29, 31-35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 20220002021 by Krautkramer (hereinafter “Krautkramer”).
Regarding claim 1, Krautkramer teaches a package (Fig 5, bottle with neck 20 and closure 10, 1, 2, 3) comprising: 
a container (Fig 5, bottle with neck 20) having a neck portion (Fig 4, neck 20) defining an opening (Fig 4C shows opening of bottle), 
the container having an external thread formation (Fig 7, 25) on the neck portion and a circumferential bead (Fig 8A, ring 21 including 22, 23, 24A, 24B), 
the circumferential bead being located further from the opening than the external thread formation (Figure 4A shows cited bead further from the opening than cited thread); and 
a closure (Fig 1, 10) being configured for fitment to the neck portion of the container for closing the opening (Fig 1 closed fitment, to Fig 4C open), 
the closure comprising a first closure portion (Fig 5, plate 1 with skirt 2) and a second closure portion (Fig 5, band 3), the first closure portion including a polymeric top wall portion, a polymeric annular skirt portion ([0002] each portion polyethylene, which is a polyolefin), 
a first frangible connection (Fig 3, weakening line 13 severs [0103]) and a second frangible connection (Fig 3, weakening line 14 severs [0103]), 
the polymeric annular skirt portion depending from the polymeric top wall portion (said skirt portion depends from said top wall portion), 
the annular skirt portion including an internal thread formation for mating engagement with the external thread formation of the container (Fig 5 shows internal thread for mating),  
the first frangible connection extending from 280 degrees to 330 degrees around the circumference of the closure ([0042] separating strip 11 peripheral angle 10 deg to 75 deg determines angular circumferential extent of 13 (just as Applicant gap 52 peripheral angle 30 deg to 80 deg determines 50); therefore, 13 extends from 285 degrees to 350 degrees – wherein examiner notes “sufficient specificity” to anticipate the claim (MPEP 2131.03) because Figure 3, as measured using the scale, provides a specific example of line 13 being 296 degrees, and 296 degrees falls within the claimed range), 
the first frangible connection having a first end (Fig 3, left end from viewer perspective) and a second end (Fig 3, right end from viewer perspective), the first end and the second end being spaced apart (Fig 3 shows spaced apart), 
the second frangible connection being spaced from the first frangible connection (Fig 3 shows 14 spaced from 13), 
at least a portion of the second frangible connection being located further from the top wall portion than a portion of the first frangible connection (Fig 1 shows a portion of 14 further than a portion of 13 from 1), 
the second frangible connection defining an area (Fig 3, area around 14 and near the tab) that is adapted to form a tab ([0108] Fig 3, said area forms tab-like extension 11, meaning 11 is a tab), the area adapted to form the tab being between the first and second ends of the first frangible connection in an unopened position (Figs 3 shows said area around 14 is also between the two ends of 13), 
the second closure portion including a polymeric tamper-evident band (Fig 4A shows band 3 partially detachably connected; [0002] 10 is polyethylene, which is a polyolefin) depending from and being partially detachably connected to the polymeric annular skirt portion by the first frangible connection, 
wherein the closure is adapted to be opened by twisting ([0016] opening causes rotation) so as to break the first and second frangible connections (Fig 4A shows 13 and 14 broken) and expose the tab (Fig 4A shows said tab 11 no longer directly attached, thereby exposed; [0099]) and then flipping the first closure portion from the second closure portion via the exposed tab (Fig 4C, flipping), wherein the closure is adapted to be locked via the tab during the flipping of the first closure portion from the second closure portion ([0047] Fig 5, stabilized by tensile stress (i.e. caused by 11 and 15, 16) after tipping open more than 90 degrees, means locked during flipping). 

Additionally and in the alternative, if an argument may be made that the prior art does not specifically teach an entirety of the claimed angular range, it would have been obvious to a person of ordinary skill in the art having the teachings of Krautkramer before them at the time the application was filed, to further modify the angle range to cover an entirety of the claimed range of 280 degrees to 330 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art (i.e. an angular circumference traveled by the first frangible connection), discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05 (II-A)  In re Aller, 105 USPQ 233.  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation.

Regarding claim 29, Krautkramer teaches a package (Fig 5, bottle with neck 20 and closure 10, 1, 2, 3) comprising: 
a container (Fig 5, bottle with neck 20) having a neck portion (Fig 4, neck 20) defining an opening (Fig 4C shows opening of bottle), 
the container having an external thread formation (Fig 7, 25) on the neck portion and a circumferential bead (Fig 8A, ring 21 including 22, 23, 24A, 24B), 
the circumferential bead being located further from the opening than the external thread formation (Figure 4A shows cited bead further from the opening than cited thread), the circumferential bead having an upper surface and a lower surface in which the upper surface is located closer to the opening (Fig 4A shows cited bead having an upper surface closer to the opening than a lower surface); and 
a closure (Fig 1, 10) being configured for fitment to the neck portion of the container for closing the opening (Fig 1 closed fitment, to Fig 4C open), 
the closure comprising a first closure portion (Fig 5, plate 1 with skirt 2) and a second closure portion (Fig 5, band 3), the first closure portion including a polymeric top wall portion, a polymeric annular skirt portion ([0002] each portion polyethylene, which is a polyolefin), 
a first frangible connection (Fig 3, weakening line 13 severs [0103]) and a second frangible connection (Fig 3, weakening line 14 severs [0103]), 
the polymeric annular skirt portion depending from the polymeric top wall portion (said skirt portion depends from said top wall portion), 
the annular skirt portion including an internal thread formation for mating engagement with the external thread formation of the container (Fig 5 shows internal thread for mating),  
the first frangible connection extending from 280 degrees to 330 degrees around the circumference of the closure ([0042] separating strip 11 peripheral angle 10 deg to 75 deg determines angular circumferential extent of 13 (just as Applicant gap 52 peripheral angle 30 deg to 80 deg determines 50); therefore, 13 extends from 285 degrees to 350 degrees – wherein examiner notes “sufficient specificity” to anticipate the claim (MPEP 2131.03) because Figure 3, as measured using the scale, provides a specific example of line 13 being 296 degrees, and 296 degrees falls within the claimed range), 
the first frangible connection having a first end (Fig 3, left end from viewer perspective) and a second end (Fig 3, right end from viewer perspective), the first end and the second end being spaced apart (Fig 3 shows spaced apart), 
the second frangible connection being spaced from the first frangible connection (Fig 3 shows 14 spaced from 13), 
at least a portion of the second frangible connection being located further from the top wall portion than a portion of the first frangible connection (Fig 1 shows a portion of 14 further than a portion of 13 from 1), 
the second frangible connection defining an area (Fig 3, area around 14 and near the tab) that is adapted to form a tab ([0108] Fig 3, said area forms tab-like extension 11, meaning 11 is a tab), the area adapted to form the tab being between the first and second ends of the first frangible connection in an unopened position (Figs 3 shows said area around 14 is also between the two ends of 13), 
the second closure portion including a polymeric tamper-evident band (Fig 4A shows band 3 partially detachably connected; [0002] 10 is polyethylene, which is a polyolefin) depending from and being partially detachably connected to the polymeric annular skirt portion by the first frangible connection, 
wherein the closure is adapted to be opened by twisting ([0016] opening causes rotation) so as to break the first and second frangible connections (Fig 4A shows 13 and 14 broken) and expose the tab (Fig 4A shows said tab 11 no longer directly attached, thereby exposed; [0099]) and then flipping the first closure portion from the second closure portion via the exposed tab (Fig 4C, flipping), wherein the closure is adapted to be locked via the tab during the flipping of the first closure portion from the second closure portion ([0047] Fig 5, stabilized by tensile stress (i.e. caused by 11 and 15, 16) after tipping open more than 90 degrees, means locked during flipping)
the tab configured to lock on the lower surface of the circumferential bead ([0047] Fig 5, stable open means locked because of the tab). 

Additionally and in the alternative, if an argument may be made that the prior art does not specifically teach an entirety of the claimed angular range, it would have been obvious to a person of ordinary skill in the art having the teachings of Krautkramer before them at the time the application was filed, to further modify the angle range to cover an entirety of the claimed range of 280 degrees to 330 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art (i.e. an angular circumference traveled by the first frangible connection), discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05 (II-A)  In re Aller, 105 USPQ 233.  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation.

Regarding claim 3, Krautkramer further teaches the circumferential bead (Fig 8A, 21) is continuous (“ring” means continuous; Figures show continuity).

Regarding claim 5, Krautkramer already teaches the tab is configured to lock against the circumferential bead ([0047] Fig 5, stabilized by tensile stress (i.e. caused by 11 and 15, 16) after tipping open more than 90 degrees, means locked during flipping).

Regarding claims 6 and 31 (similar limitation, different dependency), Krautkramer further teaches a depth ([0054] Fig 8A, upper flank 24 of 21 depth is 0.1 mm to 1 mm) of the circumferential bead (21) is smaller than (1.2 mm > 1 mm) a depth ([0062] Fig 7, thread depth is 1.2 mm) of the external thread formation (25). 

Regarding claims 7 and 32 (similar limitation, different dependency), Krautkramer further teaches a depth of the circumferential bead (21) is from about 0.2 to 0.6 mm ([0054] Fig 8A, 0.1 mm to 1 mm, sufficiently encompasses the claimed range) and a depth of the external thread formation (25) is from about 1.2 to about 2.0 mm ([0062] Fig 7, 1.2 mm and beyond, sufficiently encompasses claimed 2.0 mm – wherein examiner notes “sufficient specificity” to anticipate the claim (MPEP 2131.03) because the disclosure provides a specific example of thread depth being 1.2 mm, and 1.2 mm falls within the claimed range). 

Additionally and in the alternative, if an argument may be made that the prior art does not specifically teach an entirety of the claimed angular range, it would have been obvious to a person of ordinary skill in the art having the teachings of Krautkramer before them at the time the application was filed, to further modify the angle range to cover an entirety of the claimed thread depth range from about 1.2 mm to about 2.0 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art (i.e. an thickness of thread), discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05 (II-A)  In re Aller, 105 USPQ 233.  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation or the term “about”.

Regarding claim 8, Krautkramer further teaches a ratio of a depth of the external thread formation (25) to a depth of the circumferential bead (21) is from about 2 to about 8 ([0054] [0062], thread depth 1.2 mm divided by 8 is 0.15 mm and divided by 2 is 0.6 mm, both of which are encompassed sufficiently by bead depth range 0.1 mm to 1 mm).

Regarding claims 9 and 33 (similar limitation, different dependency), Krautkramer further teaches a ratio of the depth of the external thread formation (25) to the depth of the circumferential bead (21) is from about 3 to about 5 ([0054] [0062], thread depth 1.2 mm divided by 5 is 0.24 mm and divided by 3 is 0.4 mm, both of which are encompassed sufficiently by bead depth range 0.1 mm to 1 mm).

Regarding claim 10, Krautkramer further teaches the first closure portion (Fig 1, 1) is configured to rotate to an angle of from about 145 degrees to about 170 degrees when being moved from a closed position to an open position until being locked ([0038] [0067] [0122] Figs 2, 4C and 7, from closed to open through at least 140 degrees to about 155 degrees; wherein a “tipping angle” is defined to yield said range – wherein examiner notes “sufficient specificity” to anticipate the claim (MPEP 2131.03) because Figure 7 provides a specific example of 1 being at 155 degrees, and 155 degrees falls within the claimed range). 

Additionally and in the alternative, if an argument may be made that the prior art does not specifically teach an entirety of the claimed angular range, it would have been obvious to a person of ordinary skill in the art having the teachings of Krautkramer before them at the time the application was filed, to further modify the angle range to cover an entirety of the claimed opening angle range from about 145 degrees to about 170 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art (i.e. an opening angle traveled by the closure), discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05 (II-A)  In re Aller, 105 USPQ 233.  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation or the term “about”.

Regarding claim 11, Krautkramer further teaches the first closure portion (Fig 1, 1) is configured to rotate to angle of from about 155 degrees to about 170 degrees when being moved from a closed position to an open position until being locked ([0038] [0067] [0122] Figs 2, 4C and 7, from closed to open through at least 140 degrees to about 155 degrees; wherein a “tipping angle” is defined to yield said range – wherein examiner notes “sufficient specificity” to anticipate the claim (MPEP 2131.03) because Figure 7 provides a specific example of 1 being at 155 degrees, and 155 degrees falls within the claimed range). 

Additionally and in the alternative, if an argument may be made that the prior art does not specifically teach an entirety of the claimed angular range, it would have been obvious to a person of ordinary skill in the art having the teachings of Krautkramer before them at the time the application was filed, to further modify the angle range to cover an entirety of the claimed opening angle range from about 155 degrees to about 170 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art (i.e. an opening angle traveled by the closure), discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05 (II-A)  In re Aller, 105 USPQ 233.  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation or the term “about”.

Regarding claim 12, Krautkramer further teaches first closure portion (Fig 1, 1) is configured to rotate to an angle of at least 155 degrees when being moved from a closed position to an open position until being locked ([0038] [0067] [0122] Figs 2, 4C and 7, from closed to open through at least 140 degrees to about 155 degrees; wherein a “tipping angle” is defined to yield said range),

But does not explicitly teach a particular angle of rotation for the first closure.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to find an ideal angle of at least 160 degrees, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation.

Regarding claim 13, Krautkramer further teaches first closure portion (Fig 1, 1) is configured to rotate to an angle of at least 155 degrees when being moved from a closed position to an open position until being locked ([0038] [0067] [0122] Figs 2, 4C and 7, from closed to open through at least 140 degrees to about 155 degrees; wherein a “tipping angle” is defined to yield said range),

But does not explicitly teach a particular angle of rotation for the first closure.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to find an ideal angle of at least 165 degrees, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation.

Regarding claim 14, Krautkramer further teaches the first closure portion (Fig 1, 1 of 10) further includes a polymeric continuous plug seal depending from the polymeric top wall portion ([0002] 10 is polyethylene, which is a polyolefin; Fig 11, plug seal of 10 is an inner seal wall depending from 1, shown continuous and plugging within the container neck by sharing a drawn black line in the Figure) and an outer seal depending from the polymeric top wall portion (Fig 11, an outer seal wall of 10 depending form 1, shown sealing directly outside of the container neck by sharing a drawn black line in the Figure). 

Regarding claim 15, Krautkramer already teaches the closure (Fig 2, 10) comprises at least one polyolefin ([0002] 10 is polyethylene, which is a polyolefin).

Regarding claims 16 and 34 (similar limitation, different dependency), Krautkramer further teaches an area between the first frangible connection (13) and the second frangible connection (14) forms hinged areas (Fig 3, an area between 13 and 14 forms hinged areas of 15 and 16) to assist in moving and locking the tab (Figs 4A and 5 show said hinged areas assisting in moving (Fig 4A) and locking 11 (Fig 5)).

Regarding claims 17 and 35 (similar limitation, different dependency), Krautkramer further teaches the entire second frangible connection (14) is located further from the top wall portion (1) than the first frangible connection (Fig 1 shows the entirety of 14 further than the entirety of 13 from 1).

Regarding claim 37, Krautkramer further teaches the second frangible connection (14) extends from about 120 to about 180 degrees around the circumference of the closure ([0043] lower weakening line (14) peripheral angle between for example (i.e. “about”) 120 degrees to 200 degrees).

Claims 2, 4, 18-28, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Krautkramer in view of EP 2308772 issued to Osamu et al. (hereinafter “Osamu”).
Regarding claims 2 and 30 (similar limitation, different dependency), Krautkramer further teaches the circumferential bead (21) includes a step (Fig 8A, 24B), 

But does not explicitly teach that the step produces a sound during flipping.
Osamu, however teaches a circumferential bead (Fig 8, engaging jaw portion 68 is circumferential) with a step (Fig 8, a portion of 68 forms a step that engages 46) assisting in producing an audible sound during the flipping ([0031] “a sound is produced by the elastic deformation and elastic restoration of the protruding piece 46, making it possible to confirm aurally that the protruding piece 46 has passed over the engaging jaw portion 68”; ‘passed over’ meaning flipped to open position in Figure 8) of a first closure portion from a second closure portion (Fig 8, tamper-evident bottom portion 6). 

The purpose of a sound made during flipping is to aurally confirm pass over to the open state of the flipped open cap ([0031]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the step of Krautkramer to assist in producing a sound by the tab protrusion as taught by Osamu in order to advantageously allow the user to know the container is open when they have their eyes closed, are in a room with the lights off and doors closed, or out camping on a moonless cloudy night. This benefit extends to blind or nearly blind users as well. Further, the tonal quality of the sound provides a unique distinction for the brand, the differentiation providing increased company awareness, therefore increasing sales.

Regarding claim 4, Krautkramer does not explicitly teach that the circumferential bead (21) is discontinuous,
Osamu, however, teaches a circumferential bead (Fig 8, 68) surface portion is discontinuous (Fig 8, 38 creates discontinuity). 

The purpose of a discontinuous bead is to support the cap under load (Fig 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bead of Krautkramer to be discontinuous as taught by Osamu in order to advantageously offload loaded pressure from the cap to the band and into the solid container structure underlying, during use or accidental drop of the container, thereby protecting the frangible connections and hinges from breaking. Thus, beneficially avoiding a false positive of tampering of the device, increasing chances of consumer consumption and enjoyment. Structural reliability in different drop situations would advantageously increase company reputation. Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation.

Regarding claim 18, Krautkramer teaches a package (Fig 5, bottle with neck 20 and closure 10, 1, 2, 3) comprising: 
a container (Fig 5, bottle with neck 20) having a neck portion (Fig 4, neck 20) defining an opening (Fig 4C shows opening of bottle), 
the container having an external thread formation (Fig 7, 25) on the neck portion and a circumferential bead (Fig 8A, ring 21 including 22, 23, 24A, 24B), 
the circumferential bead being located further from the opening than the external thread formation (Figure 4A shows cited bead further from the opening than cited thread); and 
a closure (Fig 1, 10) being configured for fitment to the neck portion of the container for closing the opening (Fig 1 closed fitment, to Fig 4C open), 
the closure comprising a first closure portion (Fig 5, plate 1 with skirt 2) and a second closure portion (Fig 5, band 3), the first closure portion including a polymeric top wall portion, a polymeric annular skirt portion ([0002] each portion polyethylene, which is a polyolefin), 
a first frangible connection (Fig 3, weakening line 13 severs [0103]) and a second frangible connection (Fig 3, weakening line 14 severs [0103]), 
the first frangible connection extending from 280 degrees to 330 degrees around the circumference of the closure ([0042] separating strip 11 peripheral angle 10 deg to 75 deg determines angular circumferential extent of 13 (just as Applicant gap 52 peripheral angle 30 deg to 80 deg determines 50); therefore, 13 extends from 285 degrees to 350 degrees – wherein examiner notes “sufficient specificity” to anticipate the claim (MPEP 2131.03) because Figure 3, as measured using the scale, provides a specific example of line 13 being 296 degrees, and 296 degrees falls within the claimed range), 
the polymeric annular skirt portion depending from the polymeric top wall portion (said skirt portion depends from said top wall portion), 
the annular skirt portion including an internal thread formation for mating engagement with the external thread formation of the container (Fig 5 shows internal thread for mating), 
the second closure portion including a polymeric tamper-evident band (Fig 4A shows band 3 partially detachably connected; [0002] 10 is polyethylene, which is a polyolefin) depending from and being partially detachably connected to the polymeric annular skirt portion by the first frangible connection, 
wherein the closure is adapted to be opened by flipping the first closure portion from the second closure portion (Fig 4C, flipping), 
wherein the closure is adapted to be locked during the flipping of the first closure portion from the second closure portion ([0047] Fig 5, stabilized by tensile stress (i.e. caused by 11 and 15, 16) after tipping open more than 90 degrees, means locked during flipping), 
wherein the circumferential bead includes a step (Fig 8A, 24B),  
wherein the first closure portion is configured to rotate to an angle of at least 155 degrees when being moved from a closed position to an open position ([0038] [0067] [0122] Figs 2, 4C and 7, from closed to open through at least 140 degrees to about 155 degrees; wherein a “tipping angle” is defined to yield said range – wherein examiner notes “sufficient specificity” to anticipate the claim (MPEP 2131.03) because Figure 7 provides a specific example of 1 being at 155 degrees, and 155 degrees falls within the claimed range), 

But Krautkramer does not explicitly teach that the step produces a sound during flipping.
Osamu, however teaches a circumferential bead (Fig 8, engaging jaw portion 68 is circumferential) with a step (Fig 8, a portion of 68 forms a step that engages 46) assisting in producing an audible sound during the flipping ([0031] “a sound is produced by the elastic deformation and elastic restoration of the protruding piece 46, making it possible to confirm aurally that the protruding piece 46 has passed over the engaging jaw portion 68”; ‘passed over’ meaning flipped to open position in Figure 8) of a first closure portion from a second closure portion (Fig 8, tamper-evident bottom portion 6). 

The purpose of a sound made during flipping is to aurally confirm pass over to the open state of the flipped open cap ([0031]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the step of Krautkramer to assist in producing a sound by the tab protrusion as taught by Osamu in order to advantageously allow the user to know the container is open when they have their eyes closed, are in a room with the lights off and doors closed, or out camping on a moonless cloudy night. This benefit extends to blind or nearly blind users as well. Further, the tonal quality of the sound provides a unique distinction for the brand, the differentiation providing increased company awareness, therefore increasing sales.

Additionally and in the alternative, if an argument may be made that the prior art does not specifically teach an entirety of the claimed angular range, it would have been obvious to a person of ordinary skill in the art having the teachings of Krautkramer before them at the time the application was filed, to further modify the angle range to cover an entirety of the claimed range of 280 degrees to 330 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art (i.e. an angular circumference traveled by the first frangible connection), discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05 (II-A)  In re Aller, 105 USPQ 233.  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation.

Additionally, and in the alternative, if an argument may be made that the prior art does not specifically teach an opening angle, it would have been obvious to one having ordinary skill in the art at the time the invention was made to find an ideal angle of at least 155 degrees, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation.

Regarding claim 19, Krautkramer further teaches the first (13) and second (14) frangible connections are spaced so as to form a tab ([0108] Fig 3, tab-like extension 11, meaning 11 is a tab), 
wherein the closure is adapted to be opened by flipping the first closure portion from the second closure portion (Fig 4C, flipping) via the exposed tab (Fig 4A shows said tab 11 no longer directly attached, thereby exposed; [0099]) and 
wherein the closure is adapted to be locked during the flipping of the first closure portion from the second closure portion (examiner notes this limitation is mirrored from parent claim 18, and is already taught, therefore not further limiting).

Regarding claim 20, Krautkramer further teaches the circumferential bead (Fig 8A, 21) is continuous (“ring” means continuous; Figures show continuity).

Regarding claim 21, Krautkramer further teaches a depth of the circumferential bead (21) is from about 0.2 to 0.6 mm ([0054] Fig 8A, 0.1 mm to 1 mm, sufficiently encompasses the claimed range) and a depth of the external thread formation (25) is from about 1.2 to about 2.0 mm ([0062] Fig 7, 1.2 mm and beyond, sufficiently encompasses claimed 2.0 mm – wherein examiner notes “sufficient specificity” to anticipate the claim (MPEP 2131.03) because the disclosure provides a specific example of thread depth being 1.2 mm, and 1.2 mm falls within the claimed range). 

Additionally and in the alternative, if an argument may be made that the prior art does not specifically teach an entirety of the claimed angular range, it would have been obvious to a person of ordinary skill in the art having the teachings of Krautkramer before them at the time the application was filed, to further modify the angle range to cover an entirety of the claimed thread depth range from about 1.2 mm to about 2.0 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art (i.e. an thickness of thread), discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05 (II-A)  In re Aller, 105 USPQ 233.  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation or the term “about”.

Regarding claim 22, Krautkramer further teaches a ratio of a depth of the external thread formation (25) to a depth of the circumferential bead (21) is from about 2 to about 8 ([0054] [0062], thread depth 1.2 mm divided by 8 is 0.15 mm and divided by 2 is 0.6 mm, both of which are encompassed sufficiently by bead depth range 0.1 mm to 1 mm).

Regarding claim 23, Krautkramer further teaches a ratio of the depth of the external thread formation (25) to the depth of the circumferential bead (21) is from about 3 to about 5 ([0054] [0062], thread depth 1.2 mm divided by 5 is 0.24 mm and divided by 3 is 0.4 mm, both of which are encompassed sufficiently by bead depth range 0.1 mm to 1 mm).

Regarding claim 24, Krautkramer further teaches first closure portion (Fig 1, 1) is configured to rotate to an angle of at least 155 degrees when being moved from a closed position to an open position until being locked ([0038] [0067] [0122] Figs 2, 4C and 7, from closed to open through at least 140 degrees to about 155 degrees; wherein a “tipping angle” is defined to yield said range),

But does not explicitly teach a particular angle of rotation for the first closure.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to find an ideal angle of at least 160 degrees, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation.

Regarding claim 25, Krautkramer further teaches first closure portion (Fig 1, 1) is configured to rotate to an angle of at least 155 degrees when being moved from a closed position to an open position until being locked ([0038] [0067] [0122] Figs 2, 4C and 7, from closed to open through at least 140 degrees to about 155 degrees; wherein a “tipping angle” is defined to yield said range),

But does not explicitly teach a particular angle of rotation for the first closure.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to find an ideal angle of at least 165 degrees, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation.

Regarding claim 26, Krautkramer further teaches a portion of the second frangible connection (Fig 4C, a twisting portion of 14) acts as a hinge when the first closure portion is flipped (Fig 4C shows said portion acting as a hinge) and then acts as a lock when the first closure portion has been flipped ([0047] Fig 5, stable open means locked); and 
wherein areas formed between the first frangible connection and the second frangible connection form hinged arms after the first and second frangible connections are broken (Figs 3 and 4C, areas around 15 and 16 form hinged arms 15 and 16 after 13 and 14 are broken).

Regarding claim 27, Krautkramer further teaches the hinged arms (15 and 16) keep the first closure portion (1) and the second closure portion (2 and 3) together (Figs 4A-C show together).

Regarding claim 28, Krautkramer further teaches the hinged arms (15 and 16) assist in flipping (Figs 4A-C and 5 show said hinged areas assisting in flipping) the first closure portion (1) with respect to (with respect to) the second closure portion (2 and 3).

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Krautkramer in view of WO 2019031779 issued to Sung (hereinafter “Sung”).
Regarding claim 36, Krautkramer further teaches the second frangible connection (14) includes a first section and a second section, the first section has a plurality of segments (Fig 3, a section having a segment from 90 to 135 and a segment from 225 to 270), the second section has a plurality of segments that form a general shape (Fig 3, another section having a segment from within 135 to 180 and a segment from within 180 to 225 shaped in a general line),

But does not explicitly teach a U-shape of second section segments.
	Sung, however, teaches a similar hinged tethered cap, wherein 
a first (Fig 6, upper bridge 20, along top of 44a and around the closure) and second frangible connection (Fig 6, lower bridge 20, along the top of 44b and around the closure), the second frangible connection having a section having a plurality of segments form a general U-shape (Fig 6, a section with concave portion 49 (page 5, second to last para – corresponding portion 49 to tab) of guide groove 48/49 shows segments of 48/49 forming a U-shape).

The purpose of a U shape is to not harm aesthetics (page 4, para 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of connection segments of Krautkramer to be a U shape as taught by Sung in order to advantageously have a guide groove to not protrude the tab to not harm aesthetics that would otherwise negatively influence consumer buying ability of the bottle contents when placed upon convenience store shelves directly adjacent to competitors. In addition, the mechanical benefit of a U shape is to assist in resisting the restoring force produced by torsion in the twisted band from opening the cap (page 6, para 2) by increasing the mechanical advantage of the lever arm of the tab.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892.
US 11485550 - first and second frangible links 64 produce a sound when flipping the cap via the tab 78 assisting counterpart 150 in hitting neck bead 28, whereby 78 also passes over bead 28 to do so (Figures 2, 4, 6A-6C, 11D, 22, 28A) 
US 20110297682 - tab 323 passes over bead 13, two frangible connection lines, second is U shaped 333, 337, first 35s, (Figs 12-16) 
US 20220267052 - (Figs 1-13) 
WO 2021068058 - (Figs 1, 3, 5, 6C)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC C BALDRIGHI/Examiner, Art Unit 3733              

/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784